           Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 1 of 12 PageID# 1


AO 108(Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture



                                        United States District Coort
                                                                           for the
                                                                                                                    SEP 1 6 2019
                                                           Eastern District of Virginia
                                                                                                              CU

               In the Matter of the Seizure of
            (BrieJJy describe the property to be seized)
       2017 Ford F250 Super Cab Truck, VIN#                                            Case No. 2:19-sw-
 1FT7W2BT6HEE62982. FL Plate: L6EDW. Registered to
              JDI Truck Transport, Inc.


                                                      APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE



        I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjuiy that 1 have reason to believe that the following property in the     Southern     District of
              Florida                 is subject to forfeiture to the United States of America under                "^8        U.S.C. §
  982(a)(2)(A) (describe the property)'.
and 18 U.S.C § 981(a)(1)(C).

2017 Ford F250 Super Cab Truck, VIN# 1FT7W2BT6HEE62982, FL Plate: L6EDW, Registered to JDI Truck Transport,
Inc.




           The application is based on these facts:

See attached Affidavit




           □ Continued on the attached sheet.



                                                                                                      Applicant's signature
 Reviewed bi' AUS^SAUSA:
                                                                                              Erik Gudmundsen, Special Agent
        AUSA Elizabeth Yus!                                                                           Printed name and title




Sworn to before me and signed in my presence.




Date:
                                                                                               '       Judge's signature '
                                                                                                   Lawrence R. Leonard
City and state: Norfolk. Virginia                                                                  United States Magistrate Judge
                                                                                                      Printed name and title
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 2 of 12 PageID# 2



                                                                             ;    i   SEP 1 6 2019
                       IN THE UNITED STATES DISTRICT COURT i
                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                              2:19sw164
                                          AFFIDAVIT


I, Erik Gudmundsen, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


        1.     I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since December 2017. I am currently assigned to work cyber and organized crime

investigations to include major theft, money laundering, computer intrusions, Internet fraud, wire

fraud, bank fraud, and financial institution fraud within the Norfolk, Virginia Division. My

experience includes the investigation of cases involving the use of computers and the Internet to

defraud, illegally access computers, and commit financial institution fraud. 1 have received law

enforcement training in the investigation of criminal violations of federal law within the

jurisdiction of the FBI, and have received specialized training in the investigation of computer-

related crimes. Additionally, I have received training and gained experience in arrest procedures,

search warrant applications, the execution of searches and seizures, and various other criminal

laws and procedures. I have participated in the execution of search warrants, including those

involving the search and seizure of computers and telephonic devices.

       2.      As a federal agent, 1 am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

        3.     1 make this affidavit in support of an application for seizure warrants under 18

U.S.C. § 982(b)(1) with reference to 21 U.S.C. § 853(f), as well as pursuant to 18 U.S.C. §

981(b). The assets to be seized are the following (the SUBJECT VEHICLES):


                                                                                                    ESG>
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 3 of 12 PageID# 3




                   a. 2017 Ford F250 truck with VIN# 1FT7W2BT6HEE62982; and

                   b. 2013 Porsche Panamera with VIN # WP0AA2A78DL013947.

The SUBJECT VEHICLES are forfeitable as bank fraud and bank fraud conspiracy proceeds,

pursuant to 18 U.S.C. § 982(a)(2)(A)(criminal forfeiture) and 18 U.S.C. § 981(a)(1)(C)(civil

forfeiture. I note that the SUBJECT VEHICLES are presently located in the Southern District of

Florida. 18 U.S.C. § 981(b)(3) allows a Court in a district where a forfeiture action could be

maintained to issue a seizure warrant for property located in another district.

       4.      I have conducted an investigation ofthe offenses described in this affidavit. As a

result of my investigation, a review of reports made by other law enforcement officers, and in

speaking with other law enforcement officers who have been involved in the investigation, I am

familiar with the circumstances ofthis on-going investigation. Because this affidavit is being

submitted for the limited purpose of securing seizure warrants, I have not included each and

every fact known to me concerning this investigation.

       5.      The Norfolk Field Office ofthe Federal Bureau of Investigation and the

Northampton County Sheriffs Office are investigating allegations that multiple, organized

individuals are involved in placing skimming devices on gas pump card readers within the

Eastern District of Virginia. Losses exceed at least $55,000, with attempted fraudulent

transactions exceeding an additional $40,000 in the Eastern District of Virginia and elsewhere.

Dozens of victims have been identified from eight states, including Virginia, Maryland, Georgia,

New York, New Jersey, Minnesota, Pennsylvania, and North Carolina, with 13 ofthose victims

located in the Eastern District of Virginia. As explained below,the investigation has revealed
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 4 of 12 PageID# 4




that ARIEL MORA QUIJADA(QUIJADA),GRANJA QUIJADA YASMANI(YASMANI)^
and others known and unknown, are involved in a conspiracy to commit bank fraud, in violation

of 18 U.S.C. § 1349, bank fraud, in violation of 18 U.S.C. § 1344, and aggravated identity theft,

in violation of 18 U.S.C. § 1028A.

       6.      Based on the facts set out in this affidavit, there is probable cause to believe that

QUIJADA,YASMANI,and others, have violated the statutes set forth in the paragraph above

and that the SUBJECT VEHICLES constitute proceeds ofthe fraud conspiracy and bank fraud.

       7.      Through my own investigation and through members of the investigative team, 1

have learned the following facts:

                                      PROBABLE CAUSE


       8.      Beginning on or about April 23,2018, multiple victims reported to the

Northampton County Sheriffs Office their debit or credit cards(bank cards) were used to obtain

cash fraudulently from two ATM locations. Investigation by the Northampton County Sheriffs

Office revealed that all the victims had used their bank cards attached to their respective bank

accounts at a Shore Stop gas station located at 22177 Lankford Highway in Cape Charles,

Virginia, where skimming devices had been placed within two ofthe gas pumps on either April

19 or 20, 2018.

       9.      Cape Charles is within the Eastern District of Virginia.

        10.    Law enforcement physically retrieved the skimming devices used by the subjects

on the gas pumps at the Shore Stop gas station. The skimming devices were capable of




' On June 27,2019, QUIJADA, YASMANI and others were named in a criminal complaint
signed by United States Magistrate Judge Douglas E. Miller for the Eastern District of Virginia
(Norfolk Division).


                                                                                                       ^5^
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 5 of 12 PageID# 5




wirelessly transmitting information captured from the bank cards, including the bank card

number,PIN or access code, and bank account holder's name,to the subjects who placed the

skimming devices and collected the information from the devices.

        11.    Investigation revealed the subjects created fraudulent cards using the information

stolen from the bank cards. The subjects used the fraudulent cards to obtain cash using multiple

methods. The first method involved utilizing ATMs with a cloned bank card to request money.

A second method involved loading prepaid Visa and Mastercards with funds available on the

cloned bank card. A third method involved purchasing items in a store, and then requesting cash

back after purchases were made. The latter two methods were frequently carried out in the self-

checkout lines of grocery stores, where, based on my experience and in talking with other law

enforcement officials familiar with these types of schemes, employees are less likely to

scrutinize the subjects and their actions.

        12.    There were multiple banks whose customers' bank cards and bank information

were compromised by the skimming devices. These banks are insured by the FDIC and incurred

numerous monetary losses based on the targets' use ofthe stolen bank card information and

subsequent reimbursements to the victims. The affected banks include Woodforest Bank,

SunTrust Bank, Union Bank and various federal credit unions.

        13.    Investigation by the FBI and the Northampton County Sheriffs Office

subsequently identified multiple members of an organized gang as being responsible for the

criminal activity. The members (hereafter referred to as subjects or conspirators) were involved

in the above-described scheme to steal the bank card information and then acquire funds through

fraudulent means, and appeared to be working in concert with one another. Combinations of the

same subjects enter and exit stores during the same approximate timeframes, but interact with
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 6 of 12 PageID# 6




each other infrequently while in the stores. The subjects frequently use self-checkout stations

next to each other in grocery stores. When at the self-checkout stations, the subjects are seen on

surveillance video swiping multiple bank cards, and have been seen receiving cash dispensed at

the self-checkout station. Some subjects in the group are also seen utilizing ATMs on

surveillance video. The subjects have been knovm to target multiple Harris Teeter grocery stores

in the Eastern District of Virginia and North Carolina in the same day. The subjects are captured

on surveillance video in multiple locations during the timeffames when the stolen bank card

information was utilized. The subjects sometime switch clothing, such as hats, presumably to

change their appearance. The subjects have also been seen traveling together in vehicles

identified as being used in furtherance of the criminal activity.

        14.    On May 14, 2018, QUIJADA and another subject were arrested by the

Mooresville, North Carolina Police Department after leaving the scene of a North Carolina

Harris Teeter store. Another conspirator was arrested inside the same Harris Teeter while using

an ATM. The three subjects were arrested in connection with attempting transactions using a

cloned bank card, and all three subjects pleaded guilty to charges in North Carolina state court.

QUIJADA pleaded guilty to Identity Theft.

                                   ARIEL MORA QUIJADA


       15.     One ofthe conspirators, QUIJADA,appears on video surveillance in a number of

locations where fraud has occurred. On May 14, 2018, ARIEL MORA QUIJADA is seen on

video surveillance in Harris Teeter stores #179,#268, and #416 in North Carolina. In each store,

he is wearing a baseball cap with a dark brim and front panel, and the remainder ofthe hat is

white. In addition, he is wearing a dark blue, form fitting t-shirt, and dark pants. When he was

arrested on May 14, 2018, ARIEL MORA QUIJADA was wearing a dark blue, form fitting t-
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 7 of 12 PageID# 7




shirt, and dark pants. In addition to the three locations from May 14, 2018, ARIEL MORA

QUIJADA is seen on video surveillance in four additional locations in Virginia and North

Carolina between April 21,2018, and May 8,2018, including Harris Teeter Store #369 in

Virginia Beach, Virginia, within the Eastern District of Virginia.

                                   GRANJA OUIJADA YASMANI


        16.    One ofthe conspirators, YASMANI,has been seen on video surveillance in a

number of locations at the time where fraud has occurred. On April 21, 2018, GRANJA

QUIJADA YASMANI is seen on video surveillance in Harris Teeter stores #51,#176,#369, and

#378 in the Hamptons Roads area. In each store, he is wearing dark pants, a dark long sleeve

shirt, and glasses that he frequently hangs from his shirt collar. In addition to these locations,

GRANJA QUIJADA YASMANI is seen on video surveillance in six additional locations in

Virginia, Maryland, and North Carolina between April 22, 2018, and May 14, 2018,including

Harris Teeter stores #179 and #416 on May 14,2018. Database searches revealed an

identification photo for GRANJA QUIJADA YASMANI, who matches the subject seen in the

surveillance footage.

               17.       Examples of the criminal transactions are the following:

   Date       Place / Time      Stolen Bank Card                 Conspirators in Store
                                Account Used (last
                                   4 disitsVSubiect
                                     Usins Card
 4/21/2018    Harris Teeter • 0544,6924                   • GRANJA QUIJADA YASMANI
              #369                  (YASMANI)             • ARIEL MORA QUIJADA
              Virginia         •    5741                  •   OTHERS
              Beach, VA             (QUIJADA)

              Purchases
              made
              between
 Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 8 of 12 PageID# 8




            12:00 PM-
            12:30 PM




                                         Purchases


      ARIEL MORA QUIJADA: Five transactions with $200 cash back in each transaction.
      Each cash back transaction included one item purchased, such as L'enfamil and a
      Lightning cable. One transaction purchasing a $500 Visa gift card.
      GRANJA QUIJADA YASMANI: Split transaction with two cards, purchasing a $500
      Mastercard gift card.

  Date      Place / Time      Stolen Bank Card            Conspirators in Store
                           Account Used Oast
                              4 digitsVSubiect
                                Using Card
5/14/2018   Harris Teeter •     5560,2919            • GRANJA QUIJADA YASMANI
            #416               (YASMANI)             •   OTHERS
            Cornelius,
            NO


            Purchases
            made
            between
            3:02 PM-
            3:14 PM
                                         Purchases
  • GRANJA QUIJADA YASMANI: One transaction with $200 cash back and one item
    purchased, a cup. Four transactions purchasing $500 Mastercard gift cards.
   Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 9 of 12 PageID# 9




   Date         Place /          Stolen Card                   Conspirators in Store
                  Time       Account Used (last
                                   4 disits)
 4/21/2018   Harris         •   2045                   • ARIEL MORA QUIJADA
             Teeter #350        (QUIJADA)               •   OTHERS
             Virginia
             Beach, VA


             Purchases
             made
             between
             12:33 PM-
             12:41 PM
                                           Purchases
    • ARIEL MORA QUIJADA: Two transactions purchasing one item, L'enfamil.

   Date         Place /          Stolen Card                   Conspirators in Store
                  Time       Account Used (last
                                   4 digits)
 5/8/2018    Harris         •   6110                   • ARIEL MORA QUIJADA
             Teeter #274        (QUIJADA)              •    OTHERS
             Mooresville,
             NO


             Purchases
             made
             between
             5:25 PM-
             5:34 PM
                                           Purchases

    • ARIEL MORA QUIJADA: One transaction with $200 cash back, with the purchase of
      a notebook. Four successful transactions purchasing a $500 Mastercard gift card. One
      gift card purchase also included a notebook. A final cancelled transaction included
      another $500 Mastercard gift card.


       18.     In addition to the above information, law enforcement has identified that each

subject's cellular phone was in the vicinity of at least one of the stores/ATM machines during the

time period ofthe criminal activity.
 Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 10 of 12 PageID# 10




       19.     QUIJADA is currently on probation for Identity Theft in Florida, and does not

have any reported wages in Florida. On August 27, 2019, he was arrested pursuant to a warrant

from this Court(see fh. 1 infra). During an interview, he admitted to his role in the criminal

scheme.


       20.     YASMANl was convicted offelony theft in 2016, receiving stolen property in

2016,fraudulent use of a credit card in 2016,falsely embossing or altering a credit card in 2016,

and driving while license suspended or revoked in 2018. From the fourth quarter of2008 to the

third quarter of2013, it was reported that YASMANl earned a total of$159,510.05 from

Magnum Construction Management Corp. in South Miami, Florida. YASMANl shows no

reported income thereafter.

       21.     After learning of QUIJADA and others' arrests during the week ofAugust 26,

2019, YASMANl fled the Southern District of Florida and is now believed to be out ofthe

country.

       22.     YASMANl's mother, IRIS FLORENTl QUIJADA LINARES(LINARES),

worked for McDonalds Restaurants of Florida, Inc. from the second quarter of 2014 to the third

quarter of 2014,though no earnings are available. LINARES earned $16,748.04 from the first

quarter of2017,to the 4^^ quarter of2018, working for Burlington Coat Factory Warehouse

Corporation, 1830 N route 130, Burlington, NJ 08016-3017. LINARES shows no reported

income thereafter.


       23.     YASMANl and LINARES,under the company JDl TRUCK TRANSPORT,INC.

(JDl), purchased a 2017 Ford F250 truck, VIN # 1FT7W2BT6HEE62982,on May 16, 2019, for

an unknown amount. The NADA value is approximately $38,800. Speaking with YASMANl's

wife, THALIA BRITO BRIZUELA,JDl is an old business that is no longer operating. The
 Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 11 of 12 PageID# 11




address listed for JDI is a residential address where conspirator ARIEL MORA QUIJADA lives.

After speaking with LINARES,it was determined that the vehicle does not have a lien, and

LINARES could not identify how the vehicle had been purchased.

        24.    LINARES purchased a 2013 Porsche Paneimera, VIN # WP0AA2A78DL013947,

on August 27, 2019,for an unknown amount. The NADA value is approximately $19,500. After

speaking on the phone with LINARES,it was determined that the Porsche does not have a lien,

and LINARES could not identify how the vehicle had been purchased.

        25.    The United States Marshals Service seized the SUBJECT VEHICLES on August

28, 2019.


                                          CONCLUSION


        26.    Based on the facts contained herein, combined with the training and experience of

the investigative team, I conclude that there is probable cause to believe that YASMANI

purchased the SUBJECT VEHICLES with fraud proceeds, specifically the proceeds of a

conspiracy to commit bank fraud and bank fraud. The SUBJECT VEHICLES are therefore

subject to seizure and forfeiture pursuant to the statutory authority set forth in paragraph 3 of this

affidavit.


        27.    Given the nature of vehicles and boats, they are more easily hidden, moved, and

damaged than most property. I am told that the U.S. Attorney's Office has had instances of

defendants hiding and damaging their restrained cars over the course ofthe last five years,

resulting in a substantial drop in the value ofthose items. I therefore submit that a restraining

order would not suffice to preserve the SUBJECT VEHICLES for forfeiture.
Case 2:19-sw-00154-LRL Document 1 Filed 09/16/19 Page 12 of 12 PageID# 12




                                           FURTHER AFFIANT SAYETH NOT.


                                           Respectfully submitted,



                                           Erik Gudmundsen
                                           Special Agent
                                           Federal Bureau of Investigation


                                                   6
    Subscribed and sworn to before me on September 1^, 2019.


    UNITED STATES MAGISTRATE JUDGE




                                         11
